Citation Nr: 0901821	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.

2. Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In February 2008, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge (VLJ) at the RO.  
The Board remanded this case for further development in April 
2008.  This case has been developed as requested and returned 
to the Board for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A right foot disability, to include degenerative joint 
disease of the 1st metacaropphalangeal joint (MPJ), is not 
attributable to service or right ankle sprain in service.

2.  A right ankle disability is not attributable to service 
or right ankle sprain in service; residual disability 
associated with right ankle sprain in service is not shown.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by service, and degenerative joint disease of the 1st MPJ may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by a letter sent 
to the veteran in October 2006 that fully addressed the 
notice elements.  Also, this letter was sent prior to the 
initial AOJ decision in the matter in January 2007.  The 
letter informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the AOJ.  
Furthermore, the letter informed the veteran of the 
disability rating and effective dates of his claim.

With regard to the duty to assist the veteran, service 
medical records and VA medical records have been obtained and 
associated with the claims file.   In addition, VA afforded 
the veteran the opportunity to appear for a hearing.  The 
veteran availed himself of this opportunity and testified at 
a hearing before the undersigned at the RO in February 2008.  
Based on statements of the veteran at his February 2008 
hearing, VA requested that he provide contact information for 
the physician he referenced in his sworn testimony.  In May 
2008, the veteran responded that the physician was a VA 
doctor, and a review of the claims folder disclosed that his 
medical records were already associated with the claims file.  
Also, lay statements are associated with the claims file.  
Lastly, VA provided the veteran a VA examination and obtained 
a medical opinion on his behalf.  VA examination in October 
2008 appears adequate as it was conducted by a skilled and 
trained medical professional and the examination report 
reflects a thorough review of the file and clinical findings, 
pertinent examination findings, and an opinion supported by 
medical bases and knowledge of the pertinent medical findings 
of record.  The veteran does not dispute the adequacy of the 
examination and reports no other outstanding records 
pertinent to his claim.

Accordingly, the Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the claims.  The evidence of record provides sufficient 
information to adequately evaluate the claims, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance 
to the veteran with the development of evidence is therefore 
required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).

II.  Service Connection

Initially, the Board notes that the veteran did not engaged 
in combat and he does not assert that his claimed right foot 
and ankle problems are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

Factual Background

In this case, the veteran contends that he has right foot and 
ankle disability attributable to service.  In support of his 
claim, the veteran submitted two lay statements from 
individuals who report knowing that the veteran has had foot 
pain since service separation.

Service medical records show that, on September 13, 1976, the 
veteran was treated for a right ankle injury sustained while 
playing basketball.  A physical examination showed full range 
of motion with no edema.  X-rays were negative, with no 
evidence of fracture.  The impression was of a possible 
strain.  The veteran was directed to apply ice to his ankle.  
On September 14, 1976, the veteran underwent a follow-up 
evaluation.  At that time, examination showed that right 
ankle swelling with loss of motion.  The impression was right 
ankle sprain; the veteran was directed to use an Ace wrap 
with heat soaks.  Service separation examination dated July 
1977 reflects normal clinical evaluation of the lower 
extremities.  In a Report of Medical History executed by the 
veteran at the same time, he reported that he had or 
currently has foot trouble.

In October 2006, the veteran filed a claim for service 
connection for right foot and right ankle disability.  At 
that time, he noted that he injured his right foot, large 
toe, and ankle while on a 25 mile road march during active 
duty.  The veteran stated that, after his injury, he 
developed chronic pain in his right foot and ankle.

In May 2007, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Little Rock, Arkansas, 
dated from October 2002 to March 2007. The records reflect 
that, in October 2002, the veteran had complaints of right 
foot pain.  In January 2007, x-rays of the feet were normal.  
In February 2007, the veteran was referred to podiatry where 
he was treated by C.D., M.D.  This VA physician indicated, by 
history, the veteran had right foot pain since a march in 
1975 during service.  The veteran noted that, at present, the 
pain occurred in weight bearing activities.  Clinical 
findings reflect pain on any attempt of range of motion of 
the right 1st MPJ, with mild crepitus noted.  X-rays showed 
mild joint narrowing of the lateral right 1st MPJ.  The 
diagnosis was degenerative joint disease of the right 1st 
MPJ.  On follow-up evaluation in February 2007, right 
foot/great toe pain likely secondary to arthritis was 
diagnosed.

VA treatment records dated June 2007 show that the veteran 
was followed for degenerative joint disease with dorsal 
exostosis of the right big toe.  The veteran complained of 
pain in the 1st MPJ and received a cortisone injection.  
Treatment note of October 2007 shows complaints of right 
foot/ankle pain.  Treatment note of November 2007 reflects 
that the veteran was considering surgery for right big toe 
pain, but would like to delay until "gets disability 
first."  Treatment note of December 2007 shows arthritis of 
the 1st MPJ of the right foot and pain of undetermined 
etiology of right hindfoot.  On Mental Health Consult in 
December 2007 for symptoms of depression, the veteran 
reported having right foot pain since 1975 with worsening in 
2000.

In February 2008, the veteran testified that, after a 25 mile 
road march in service, he had swelling in his right foot and 
ankle.  The veteran stated that he sought treatment and was 
placed on bed rest for three to five days.  He indicated that 
he developed chronic pain in his right foot and ankle post 
service.  According to the veteran, he did not seek treatment 
for his right foot and ankle pain for many years because he 
was taking care of his grandmother.  In approximately 2000, 
he sought treatment from Dr. C.D. at the Little Rock VAMC and 
was diagnosed with tendonitis.  The veteran reported that 
this physician's believed that the veteran's current right 
foot and ankle disabilities were related to his in-service 
right ankle sprain.  According to the veteran, he continued 
to receive VA treatment.

VA treatment notes dated January to June 2008 reflect 
continued complaints of foot pain.  In February 2008, an MRI 
showed degenerative changes predominating at ht e1st MPJ.  
This was assessed as likely due to osteoarthritis.  Pes 
planus on the right with mild hallux valugus deformity was 
noted.  In June 2008, the veteran underwent surgery, 
interpositional arthroplasty and cheilectomy of the great 
right toe.  Treatment note dated September 2008 reflects the 
veteran's reported having the same pain as he's been having 
since the hike of 25 miles in service.  The impression was 
degenerative joint disease of the right great toe and 
possible regional pain syndrome.

In October 2008, a VA examination was conducted.  By history, 
the veteran had pain and swelling of the right ankle and foot 
in 1974 following a prolonged 25 mile road march.  He denied 
injury at that time.  He reported an ankle injury from a 
basketball game in 1976.  The veteran stated that he has had 
continued pain in the right forefoot and ankle region since 
that time.  Clinical findings were positive for extreme 
sensititivity to touch and restricted range of motion with 
pain throughout.  X-ray study was normal for the right ankle.  
The diagnoses were right ankle sprain and degenerative joint 
disease of the great toe, right foot, post opertative 
interpositional arthroplasty/cheilectomy.  The examiner 
opined that, based on his review of the file and clinical 
records, "the veteran's remote ankle strain [in service] is 
not related to his current right ankle and foot condition."  
The examiner noted that "The veteran's ankle strain in the 
military was described as mild" and that "His follow-up 
exams in '77 revealed normal findings."  The examiner 
indicated the condition in service was not chronic and that 
the current right foot complaints are of recent onset and 
likely related to degenerative arthritis.  The examiner 
explained that the veteran currently has arthritis of the 
right foot, which was felt to be age related based on review 
of the history, clinical records, and examination findings.  
He noted that the veteran's diffuse pain involving the right 
foot and ankle as well as the right lower extremity is 
compatible with "regional pain syndrome," which is not of 
recent onset.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases to support its decision, there 
is no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and what this evidence shows, or fails to show on 
the claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).

In weighing the statements, treatment records, and report of 
VA examination dated October 2008, the Board concludes that 
the preponderance of the evidence is against service 
connection for right foot disability, including degenerative 
joint disease of the right great toe, and right ankle 
disability.  The evidence of record shows no chronic 
disability in service, or arthritis within the initial post 
separation year.  The evidence of record shows that any 
current disability of the right foot and ankle is not 
attributable to service.

While the record shows that the veteran had an ankle strain 
in service, which he noted on service separation examination, 
there are no documented complaints or abnormal right foot or 
ankle findings following the September 1976 treatment.  
Report of Separation examination dated July 1977 shows normal 
clinical findings for the lower extremities and there are no 
documented post service complaints of either right foot or 
ankle until 2002, roughly 25 years after service.  The 
veteran reports continuity of pain since injuring his right 
foot/ankle during a march.  He is competent to report pain.  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995).  However, the Board 
finds that his report of pain since an in-service injury is 
not credible.  Service medical record show no injury during a 
march and no complaints of pain related to any right foot or 
ankle injury.  This coupled with the 25 year silence in the 
record regarding pain of the right foot and ankle weighs 
against the credibility of his statements.  The Board has 
considered the lay statements, but finds that they are vague 
and provide no supporting context; therefore, the Board finds 
that they have diminished probative value.  In view of the 
above, evidence of continuity of symptomatology is not shown 
and service connection is not warranted on this basis.

Additionally, report of VA examination dated October 2008 
shows that the veteran's current right foot and ankle 
disabilities are not related to service, including the 
sprain/strain noted in service.  The Board acknowledges that 
the veteran believes otherwise.  However, as a lay person, 
the veteran himself may not opine on matters requiring 
medical knowledge, such as, the etiology of any current right 
foot or ankle disorder.  See Bostain v. West, 11 Vet. App. 
124. 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).  The Board assigns 
greater probative value to the medical opinion in report of 
VA examination dated October 2008 because it is the opinion 
of a trained medical professional supported by an adequate 
statement of bases that reflect knowledge of the veteran's 
history, the clinical records, and current examination 
findings.  Therefore, service connection is not warranted on 
a direct basis.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Service connection for right foot disability is denied.

Service connection for right ankle disability is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


